Citation Nr: 0812926	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-13 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to death benefits as the 
surviving spouse.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which found that new and material evidence had not been 
submitted to reopen the appellant's claim for death benefits 
as the surviving spouse on the basis that her deceased spouse 
had no recognized military service under VA law.  


FINDINGS OF FACT

1.  A claim for entitlement to death benefits as the 
surviving spouse of a "veteran" was denied by the RO in 
June 1969, and in relevant part, in determinations dated in 
April 2002, July 2003 and August 2004.  Not one of the 
determinations was appealed; thus, the decisions are final.

2.  The new evidence received since the August 2004 decision 
does not raise a reasonable possibility of substantiating the 
underlying claim.  


CONCLUSIONS OF LAW

1.  The RO's unappealed August 2004 decision, denying the 
appellant's claim of entitlement to death benefits as the 
surviving spouse of a "veteran" is final based upon the 
evidence of record at that time.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the appellant's claim of entitlement to death benefits as the 
surviving spouse of a "veteran."  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108 (West 2002).  The RO originally denied the 
appellant's claim for death benefits as the surviving spouse 
in June 1969.  That denial was confirmed and continued in 
subsequent determinations to include determinations dated in 
April 2002, July 2003 and August 2004.  The appellant did not 
appeal.  The determinations are final.  See 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2007).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2006); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's request to reopen her claim was filed 
in 2004, so the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant.  Id.  
Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the August 
2004 RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2007).  Service in the Philippine 
Scouts (Regular Philippine Scouts) is included for VA 
disability pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.40(a) 
(2007).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 
3.40(d)(2) (2007).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2007).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2007).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2007).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. 
Brown, 4 Vet. App. 115 (1993).

Factual Background & Analysis

In June 1969, the RO denied the appellant's claim for death 
benefits, on the basis that she was not recognized as the 
widow of a "veteran" for VA purposes since her deceased 
spouse did not have verified active military service with the 
U.S. Armed Forces.  Evidence of record at that time included 
a VA Form 07-3101, dated in May 1969 which noted that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth, including the recognized guerillas, 
in the service of the United States Armed Forces.  The 
original application also included the veteran's full name, 
date and place of birth and service number ([redacted]).  Other 
information on file at that time showed the decedent was a 
Private assigned to Motor Transport of the 65th Infantry 
Regiment.  

The appellant also submitted certification of her husband's 
membership in the American Legion and a copy of a January 
1945 extract of Special Orders from the Headquarter 65th 
Infantry Combat Team 6th Military District (PA).  This 
document shows the decedent was inducted into the service of 
the USAFFE as a Private and assigned to "C Transportation 
Company."  A different service number of [redacted] was 
provided.  Also of record is "certification" of the 
decedent's military service from the Armed Forces of the 
Philippines, Office of the Adjutant General showing service 
from January 1945 to June 1946 and includes his full name, 
his date and place of birth, assigned unit, and service 
number.  

As noted above, in relevant part, in April 2002 and July 2003 
the RO confirmed and continued the denial, and in August 
2004, after reviewing the decedent's January 1959 Application 
for Settlement of Claims of Filipino Veterans, the RO again 
confirmed and continued the denial.  That decision is final.

Evidence received since the last final disallowance includes 
various written statements submitted by the appellant in 
advancing her claim including a request for reverification of 
her husband's service based on the new service number [redacted]
[redacted].  In response are several VA Form 3101s, dated in 
January 2005 and June 2005 from the National Personnel 
Records Center (NPRC), which noted there was no change 
warranted in the prior negative certification based on the 
new service number.  

Also of record is a joint affidavit from individuals claiming 
personal knowledge of the appellant's service as a guerilla 
with the USAFFE as well as a May 1948 document from the 
Headquarters National Defense Forces, which notes the veteran 
was a reservist assigned to B Company, 1st Battalion, 181 
Infantry 61 2 Division.  This was not a call for mobilization 
but rather only a notification of his assignment in the 
Reserve Force.  The appellant also submitted information 
indicating that her husband's nickname was "[redacted]" or 
"[redacted]." 

In 2007, an Affidavit for Philippine Army Personnel was 
received after the case had been certified to the Board by 
the RO.  Under 38 C.F.R. § 20.1304, such evidence usually 
requires a return of the case to the RO for review, 
consideration, and preparation of a Supplemental Statement of 
the Case (SSOC) prior to a Board decision, unless there has 
been a waiver of such initial RO review.  This document lists 
the decedent's organization as 8th Company, 6th Repl Battalion 
but otherwise provides no new or different identifying 
information than that which was previously submitted to the 
Service Department and was the basis for their negative 
certifications.  In this regard, the Board notes that the 
record does not suggest a period of service (not previously 
alleged) that would require that VA seek recertification of 
service.  Since this document essentially duplicates and is 
cumulative of information already of record, it does not 
preclude a decision by the Board at this time.  

The RO's continued denial in this case has been predicated 
upon the fact that none of the evidence offered in support of 
the appellant's claim has been an official document of a 
United States service department.  In this case, various 
documents from the Philippine Army were submitted in an 
effort to establish entitlement to VA benefits.  However, 
none of the documents indicate that the decedent had any 
service that would have rendered him, or any of his 
survivors, eligible for VA benefits.  Moreover, the Board 
notes that the Philippine government has its own laws and 
regulations which permit recognition of military service that 
is not recognized by the U.S. Army.  Therefore, the evidence 
submitted by the appellant is not probative of her spouse's 
service in the United States Armed Forces.  

Inasmuch as the service department's verification of service 
is binding on VA and there is no valid evidence of service 
under 38 C.F.R. § 3.203, the Board must conclude that these 
documents while new do not raise a reasonable possibility of 
substantiating the underlying claim, and therefore are not 
material evidence.  See 38 C.F.R. § 3.156(a); Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].  
Accordingly, the claim to establish eligibility for basic VA 
benefits is not reopened.  38 U.S.C.A. § 5108.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In multiple letters dated in December 2004, August 2005, and 
February 2007, the RO informed the appellant of its duty to 
assist her in substantiating her claim under the VCAA, and 
the effect of this duty upon her claim.  

The Board finds that the contents of the above letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She has been advised to submit 
all evidence and information in her possession and requested 
to provide additional details that may be capable of 
verifying her spouse's claimed military service.  She has 
further been informed of what types of evidence is acceptable 
to establish qualifying military service.  The notices 
provided during the appeal period are such that a reasonable 
person could be expected to understand what types of evidence 
and/or information is necessary to substantiate the claim.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  The RO had previously attempted 
to verify the claimed service by the appellant's spouse in 
1969 through the National Personnel Records Center (NPRC).  
Additional requests to the NPRC were made during the appeal 
period, but such entities were unable to verify the claimed 
service.  There is no reasonable possibility that any further 
assistance to the appellant by VA would be capable of 
substantiating her claim.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The Board also finds 
that the letters meet the specificity required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as the appellant was 
advised of the exact reason for the previous denial and the 
evidence needed to reopen the claim.  Accordingly, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim has 
been appealed and is being denied herein, such other issues 
are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim for entitlement to death benefits 
as a surviving spouse is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


